Title: IX. Projet of a Treaty with the Barbary States, 11 October 1785
From: Jefferson, Thomas
To: 


See Jefferson’s Draft of a Treaty, printed above as enclosure to TJ to Adams, 6 Aug. 1785, to which the texts provided Barclay and Lamb on 11 Oct. are identical, except for Article 17. That article reads: “The subjects or citizens of either party may frequent the coasts and countries of the other, and reside and trade there in all sorts of produce, manufactures and merchandize, the purchase and sale of which shall be free to all persons of every discription unembarrassed by monopoly, paying no greater duties than the most favoured nation pay; and they shall enjoy all the rights privileges and exemptions in navigation and commerce which the subjects of the most favoured nation enjoy. They shall also be free to pass and repass with their merchandize within the territories of the other without being obliged to obtain passports.”
